Citation Nr: 9925509	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability, to include degenerative joint disease.  

2.  Entitlement to service connection for a disability of the 
left lower extremity, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1953 to May 1955.  His decorations include the 
National Defense Service Medal and the Korean Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a back condition and for a leg condition, 
including the left ankle and left knee.  

Pursuant to a July 1997 remand, the instant claims were 
returned to the RO for the completion of additional 
evidentiary development, to include a search for Social 
Security Administration records, Surgeon General's records, 
and a new VA orthopedic examination.  Having reviewed the 
claims folder, the Board is satisfied that the specified 
development has been completed to the extent possible.  


FINDINGS OF FACT

1.  The available medical evidence does not suggest that the 
veteran's currently manifested back disability is 
etiologically related to his period of active service or to a 
back injury therein.  

2.  The available medical evidence does not suggest that the 
currently manifested disabilities in the left lower extremity 
are etiologically related to the veteran's period of active 
service or to a fall sustained therein.  
CONCLUSIONS OF LAW

1. The preponderance of the available evidence is against a 
finding that a chronic back disability, to include 
degenerative joint disease, was incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  

2.  The preponderance of the available evidence is against a 
finding that a disability of the left lower extremity, to 
include degenerative joint disease, was incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

The record indicates that the RO requested the appellant's 
service medical records from the National Personnel Records 
Center (NPRC), and that facility responded that the majority 
of the veteran's records were presumed destroyed in a fire at 
that facility in 1973.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

Medical Background and Evidence

The service medical records are unavailable with the 
exception of the report of a May 1955 examination which was 
conducted at the time of the veteran's separation from active 
service.  This report shows that the spine, feet, and lower 
extremities were clinically evaluated as normal.  It was 
noted that there was no history of army hospitalizations and 
he had no complaints of a medical nature at this time.  

Correspondence from the NPRC, dated in January 1994, 
indicates that on review of the morning reports for the 
veteran's unit from June 1, 1954 to August 31, 1954, there 
were no references to him being sick, injured, or 
hospitalized.  

In October 1986, VA right knee x-rays revealed findings of 
degenerative changes in the patella.  In December 1990, the 
veteran was evaluated by VA for complaints of left ankle 
pain, for which a diagnosis of questionable gout was 
provided.  A diagnosis of probable tendinitis was made in 
March 1991 based on complaints of left ankle pain.  The 
report of a June 1991 left ankle MRI shows an impression of 
intense increased uptake in the left talocalcaneal joint, 
with evidence of degenerative disease in the left knee and 
lumbar spine.  Left ankle x-rays, conducted in 1991, show 
findings of mild degenerative joint disease.  

VA outpatient treatment reports, dated from 1991-1993, show 
that the veteran was followed for complaints of pain and 
generalized aching in various joints, including the back.  
Diagnoses included chronic tendinitis in the left ankle; x-
ray evidence of a lesion in the distal left tibia; left ankle 
osteoarthritis; and flat feet.  A July 1992 MRI report shows 
findings of a mild amount of fluid collection in the left 
ankle joint, with moderate irregularity of the inferior 
articular surface of the talus.  The possibility of avascular 
necrosis could not be excluded.  

In September 1994, the veteran complained of increased left 
leg pain and a diagnosis of osteoarthritis was provided.  
Additional problems included obesity.  Thereafter, the 
veteran was followed for complaints of pain and arthritis in 
the various joints.  

In February 1995, the veteran underwent a physical 
examination for Social Security disability purposes.  He gave 
a history of bilateral knee pain for the past 8-9 years, with 
current complaints of pain in the knees and ankles.  On 
musculoskeletal examination, findings included definite 
deformity of the left ankle and Class IV pes planus.  There 
was crepitus in the left knee and he was unable to deep knee 
bend or stand on his toes or heels.  Clinical conclusions 
included degenerative arthritis of the left knee and post-
traumatic degenerative arthritis of the left ankle.  

A February 1995 range of motion report form, also completed 
for Social Security disability purposes, shows that flexion 
of the left knee was limited to 100 degrees.  On examination 
of the left ankle, dorsiflexion was limited to 10 degrees; 
plantar flexion was limited to 20 degrees; inversion was 
limited to 20 degrees, and eversion was limited to 10 
degrees.  Range of motion of the great toe was also limited.  

A March 1995 Social Security disability determination record 
shows that the veteran was granted disability benefits for a 
primary diagnosis of osteoarthritis.  

In his August 1995 VA Form 9 (substantive appeal) the veteran 
indicated that following his military discharge in 1954, he 
was for leg pain and problems by several different doctors in 
New Jersey and Florida.  

In April 1997, the veteran was afforded a travel board 
hearing at the St. Petersburg RO.  He testified that he was 
injured during his active service Korea in 1954, when he was 
helping to install a communications wire on a ridge.  
According to the veteran, his group was fired on by some men 
who were trying to steal gasoline and he jumped into the 
bushes to take cover.  Because the bushes did not break his 
fall, he rolled all the way down a hill.  Thereafter, he was 
put in a field hospital where they kept him overnight.  He 
was released the next day and was put on light duty, but he 
continued to experience significant back pain.  The veteran 
testified as to his belief that the in-service fall 
traumatized certain joints in his body and led to the 
development of arthritis.  He stated that his doctors had 
told him that his arthritis is going on from earlier 
injuries. 

In conjunction with the Board's July 1997 remand, the RO 
requested extracts of medical records from the Surgeon 
General's Office.  In October 1997, the NPRC indicated that 
no such records were available for the veteran.  

The July 1997 remand also directed the RO to schedule the 
veteran for an orthopedic examination by a VA specialist, and 
this specialist was requested to express opinions as to the 
most probable ascertainable cause and the approximate date of 
onset of any disability of the back and/or lower extremity 
based on a review of the evidence in the claims folder.  

The report of the October 1998 VA spine examination shows 
that the veteran gave a history of falling down a long hill 
during his active service in Korea in 1954, with injury to 
his left lower extremity and his low back at that time.  He 
described constant pain in his low back, for which he used 
Naprosyn and Acetaminophen on a daily basis and Darvon for 
severe pain approximately 3 times per week.  He indicated 
that he had retired in 1994 because of low back and leg pain.  

On physical examination of the lumbar spine, moderate 
paravertebral muscle spasm was noted along the lumbar area 
bilaterally.  Forward flexion was 75 degrees, backward 
extension was 10 degrees, lateral flexion to the left and 
right was 25 degrees, and rotation to the left and right was 
30 degrees.  Acute flare-ups were reported by the veteran at 
a frequency of 2 or 3 times per week.  Diagnoses included 
chronic lumbosacral strain with severe degenerative 
osteophytosis and multilevel disc derangement.  The examiner 
stated that the most ascertainable cause of these diagnoses 
was a fall in Korea in July or August 1954.  

The report of the October 1998 VA muscles examination shows a 
diagnosis of chronic strain to Muscle Group XI and Muscle 
Group XIV of the left lower extremity.  The report of the 
October 1998 foot examination shows an assessment of severe 
bilateral pes planus with acute flare-ups in the feet on 
almost a daily basis.  Additional findings included abnormal 
gait, lateral reversion of both feet, and a severe valgus 
deformity of the left ankle.  

The October 1998 joints examination report shows that a 
valgus deformity was found at approximately 25 degrees in the 
left knee, with some mild lateral instability.  It was noted 
that the left knee had been injured in the fall in Korea in 
1954.  The bones examination report shows that there was no 
evidence of any significant bone disease, other than that 
associated with the joints.  


Analysis

The veteran contends that his currently manifested back 
disability and disabilities of the left lower extremity are 
related to his period of active service and specifically, to 
an injury he sustained in Korea in 1954.  Therefore, it is 
his belief that service connection is warranted for these 
disabilities.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (1998).



Chronic back disability

Having reviewed the record, the Board has concluded that 
service connection is not warranted for a chronic back 
disability.  Although the majority of the service medical 
records are unavailable for review, the record includes the 
report of a May 1955 examination which shows that the spine 
was clinically normal at the time of separation.  In 
addition, it was specifically noted that he did not have a 
history of army hospitalizations during his period of active 
service.  

Thus, the available medical evidence does not corroborate the 
veteran's contentions regarding an in-service fall and injury 
to his back in 1954, as there is no record of hospitalization 
or treatment for such an injury and there is no evidence of 
any spine abnormalities or injury residuals at the time of 
his separation from service.  Furthermore, the veteran has 
not presented any additional evidence, to include buddy 
statements, which would provide objective support for his 
contentions regarding an in-service back injury.  

In addition, the record does not include evidence of 
treatment for back pain or problems until the 1990's, at 
which time the veteran sought treatment for complaints of 
back pain and he was followed by VA for arthritis in multiple 
joints.  Thus, there is no record of ongoing or continuing 
treatment for back problems for a period of over thirty years 
following the veteran's period of active service.  As such, 
the evidence does not suggest that residuals of an in-service 
back injury have been manifested since that time.  

Finally, the Board notes that the VA examiner provided an 
opinion that the most ascertainable cause for the veteran's 
current back diagnosis (chronic lumbosacral strain with 
degenerative joint disease and disc derangement) was the 1954 
injury in Korea.  While the VA examiner has related the 
current back pathology to the veteran's period of active 
service, the record suggests that this opinion was based 
entirely on history as provided by the veteran, as there is 
no objective corroborating evidence of an in-service fall or 
the manifestation of residuals of a back injury at the time 
of discharge.  For these reasons, the Board has afforded 
greater evidentiary weight to the medical evidence showing a 
clinically normal spine at the time of separation and the 
long period of time (more than 30 years) between the 
veteran's active duty discharge and post-service treatment 
for arthritis in the spine.  

In the Board's view, the available medical evidence does not 
demonstrate that the veteran's currently manifested back 
disability is etiologically related to his period of active 
military service or to a back injury to therein.  In light 
thereof, the Board finds that the preponderance of the 
evidence weighs against a finding that a chronic back 
disability was incurred in or aggravated by the period of 
active service, and the veteran's claim is denied.  In 
deciding this claim, the Board carefully considered the 
doctrine of benefit of the doubt in light of the Court's 
holding in O'Hare, supra.  

Disability of the left lower extremity

Having reviewed the record, the Board has concluded that 
service connection is not warranted for the currently 
manifested disabilities in the veteran's left lower extremity 
(to include chronic muscle strain, severe pes planus, severe 
valgus deformity of the left ankle and left knee, and 
degenerative joint disease).  Specifically, there is no 
available evidence which corroborates the veteran's 
contentions regarding an in-service injury in which he rolled 
down a hill.  As noted, the May 1955 examination report 
indicates that there was no history of army hospitalizations 
for the veteran and he had no complaints of a medical nature 
at that time.  

Furthermore, the May 1955 examination report indicates that 
the veteran's feet and lower extremities were clinically 
normal, and no foot, ankle, or knee abnormalities were noted.  
Thus, there is no indication that residuals of an in-service 
injury to the lower extremities were present at the time of 
separation.  There is no evidence of post-service treatment 
for lower extremity problems until the mid-1980's, with 
subsequent treatment for varying diagnoses of questionable 
gout, chronic tendinitis and osteoarthritis in the left 
ankle; avascular necrosis, pes planus, and degenerative 
arthritis in the left knee.  Thus, the evidence does not 
demonstrate continuity of treatment for lower extremity 
disabilities in the years following the veteran's discharge 
from active service.

In the Board's view, therefore, the available evidence does 
not suggest that the currently manifested disabilities in the 
veteran's left lower extremity are etiologically related to 
his period of military service or to an injury sustained 
therein.  The VA physician has noted that the veteran 
suffered an in-service injury in Korea in 1954, however, the 
Board has concluded that this opinion is outweighed by the 
medical findings of clinically normal feet and lower 
extremities at the time of separation and the period of over 
20 years between discharge and post-service treatment for 
such disabilities.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against a 
finding that a disability of the lower extremities was 
incurred in or aggravated by the veteran's period of active 
service.  In deciding this claim, the Board carefully 
considered the doctrine of benefit of the doubt in light of 
the Court's holding in O'Hare, supra.  


ORDER

Service connection is denied for a chronic back disability, 
to include degenerative joint disease.

Service connection is denied for a disability of the left 
lower extremities, to include degenerative joint disease.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

